Citation Nr: 0924484	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
diabetic neuropathy, upper and lower extremities. 

2.  Entitlement to service connection for diabetic 
neuropathy, upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 
to October 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which, inter alia, found 
that new and material evidence had been received to reopen a 
previously denied claim for service connection for diabetic 
neuropathy, upper and lower extremities, but denied the de 
novo issue of entitlement to service connection for diabetic 
neuropathy, upper and lower extremities.  


FINDINGS OF FACT

1.  The RO denied service connection for diabetic neuropathy, 
upper and lower extremities, in a January 2005 rating 
decision.  The Veteran was notified of the decision and of 
his appellate rights, but he did not initiate an appeal.

2.  The additional evidence received since the January 2005 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is no probative evidence of a current diagnosis of 
diabetic neuropathy in the upper or lower extremities. 


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
January 2005 decision to reopen the claim for service 
connection for diabetic neuropathy, upper and lower 
extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  Diabetic neuropathy, upper and lower extremities, was not 
incurred in or aggravated by service, and is not proximately 
due to, the result of, or chronically aggravated by, any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110,  
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2005 and April 2006, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006 and April 2006, the RO also notified the Veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

With regard to new and material evidence, the December 2005 
and April 2006 notice letters complied with the recent U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as they sufficiently 
explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  In any event, in light of the Board's favorable 
action with regard to the Veteran's application to reopen his 
previously denied claim, any notice deficiencies would not be 
harmful.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis - New and Material Evidence

The RO denied service connection for diabetic neuropathy, 
upper and lower extremities, in a January 2005 rating 
decision.  Evidence available at the time showed no current 
diagnosis of diabetic neuropathy.  The RO notified the 
Veteran of that decision, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of 
the RO's actions, the Board must initially determine on its 
own whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen service connection for 
diabetic neuropathy, upper and lower extremities, in April 
2006.  Because the Veteran's claim to reopen service 
connection was filed after 2001, the amended regulations are 
applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Upon reviewing the evidence received since the January 2005 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, VA treatment 
records dated from September 2006 to October 2007 show 
intermittent assessment and notations of diabetic neuropathy 
in problem lists.  
  
Thus, presuming the credibility of this evidence, these 
records present evidence of a current diagnosis of diabetic 
neuropathy.  This evidence is new, not cumulative, and 
relates directly to an unestablished fact necessary to 
substantiate the Veteran's claim.  Thus, as new and material 
evidence has been received, the Veteran's claim for service 
connection for diabetic neuropathy, upper and lower 
extremities, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board further notes there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Diabetic Neuropathy, Upper and Lower Extremities

In this case, the Veteran asserts that he suffers from 
diabetic neuropathy in both of his upper and lower 
extremities as the result of his service-connected diabetes 
mellitus.  See, e.g., the Veteran's claim dated in April 
2006.

The Board notes that the RO also considered direct service 
connection for this alleged condition.  When determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis in 
this appeal. 

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  The Board finds that the most probative evidence of 
record is against a finding of a current diagnosis of 
diabetic neuropathy in the upper and lower extremities.  In 
this regard, when evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

Specifically, an October 2007 VA examination for peripheral 
nerves serves as the most recent examination.  The Veteran 
was provided with an electromyography and nerve conduction 
studies, all of which were negative of any motor impairment 
in the upper or lower extremities.  There was no clinical or 
electrodiagnostic evidence of peripheral neuropathy in either 
the upper or the lower extremities.  See VA examination 
report dated in October 2007.  The Board finds that the 
October 2007 VA examination, supported by electromyography 
and nerve conduction studies, provides probative evidence 
against a current diagnosis of diabetic neuropathy and is 
entitled to great probative weight.  

The Board adds that previous VA examinations in April 2003, 
November 2004, and December 2005, and private nerve 
conduction studies completed in April 2003 and October 2007, 
also failed to find any peripheral neuropathy in the 
Veteran's extremities.  See VA examination reports dated in 
April 2003, November 2004, and December 2005; and private 
examination reports from Dr. G.J., dated in April 2003 and 
October 2007.  Although the Veteran complained of pain in his 
upper extremities and in his feet, particularly with 
prolonged standing or walking, all of these examinations 
revealed normal motor functioning, intact sensation, and 
normal reflexes.  Such records provide more negative evidence 
against the claim.  

In contrast, the Board acknowledges that VA treatment records 
dated in September 2006 listed diabetic neuropathy as an 
active problem, and subsequent VA treatment records also 
reveal notations of diabetic neuropathy.  See, e.g., VA 
treatment records dated in November 2006 and July 2007.  
However, a review of these documents also reveals that these 
opinions were recorded without the benefit of a medical 
confirmation of the diagnosis.  In this regard, in September 
2006, the Veteran was treated for pain in his feet and legs, 
but diabetic neuropathy was ruled out.  He was subsequently 
scheduled for an electromyography, for which he failed to 
show.  Subsequently, diabetic neuropathy was added to the 
list of active problems currently experienced by the Veteran.  
The Board finds that such an opinion, without medical 
confirmation of the diagnosis, is too speculative and is 
entitled to limited probative value.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999); Bostain v. West, 11 Vet. App. 
124 (1998).

Thus, in this case, the Board finds the most probative 
medical evidence is against a finding that the Veteran has 
diabetic neuropathy in the upper and lower extremities.  
Thus, absent evidence of a current disability, service 
connection cannot be granted for the right ear.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The Board has considered the Veteran's statements asserting 
that he has diabetic neuropathy of the upper and lower 
extremities.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) 
(although interest may affect the credibility of testimony, 
it does not affect competency to testify).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the Veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

Accordingly, as the preponderance of the evidence is against 
the Veteran's claim, the "benefit of the doubt" rule is not 
for application, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).















ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for diabetic 
neuropathy, upper and lower extremities, is reopened. 

Service connection for diabetic neuropathy, upper and lower 
extremities, is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


